DETAILED ACTION
Claims 1-3 and 5-20 are presented for examination based on the amendment filed 04/19/2022.
Claims 1, 15, and 20 are further amended via agreement and examiner’s amendment as detailed below.
Rejections under 35 USC 101 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant and the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019). The amended language provides a claimed link to a practical application and hence the previous rejections are withdrawn.
Rejections under 35 USC 103 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant.
Claims 1-3 and 5-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-3 and 5-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “searching for at least one instruction denoted by a term according to a network operating system from a source file for controlling a NETCONF-based network device; searching for an instruction definition template, in which the at least one instruction is defined according to the network operating system, from the source file; parsing the retrieved instruction into a plurality of tokens based on the instruction definition template; mapping each parsed token with a data type of the YANG language according to a previously defined mapping rule;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 15, and 20 of the instant application (as supported in specification and the original claims and Fig. 26).
Prior Art of Record
The Prior art of reference (Benoit Claise, “YANG Opensource Tools for Data Modeling-driven Management”, January 25, 2017, https://blogs.cisco.com/getyourbuildon/yang-opensource-tools-for-data-modeling-driven-management; hereinafter “Claise”) discloses: (Claise: “The first step is the ability to search all YANG modules for existing capabilities. For this purpose, Joe Clarke developed a second tool during this IETF 97 hackathon: a YANG database search. This impressive tool can search any of the YANG typedef, grouping, feature, identity, extension, RPC, container, list, leaf-list, leaf, notification for a specific string. And this string can be specified as a regular expression.” “The next step for this YANG DB search tool is to be populated with all YANG modules we know of (we have the information, but some more integration work is required). The source of information will be the YANG Module Catalog, developed by Carl Moberg. This YANG model catalog and registry allows users to find models relevant to their use cases from the large and growing number of YANG modules being published. While loading the DB with all the relevant YANG modules is a prerequisite, the real value is in the metadata associated with each module, and the ability to search for those metadata fields. The YANG catalog is being built around draft-openconfig-netmod-model-catalog, with a NETCONF and REST (not RESTCONF-compliant yet) server.” where Claise teaches searching a database of modules that control a NETCONF based device; “Now that we have the perfect set of YANG modules, it’s time to think about code generation. As a starting point, a graphical browser and RPC Builder Application to experiment with YANG Data Models, the YANG explorer, developed by Pravin Gohite and company during the IETF 93 hackathon.” “Compile yang models from User Interface Or Command Line” “The ultimate goal in data model-driven management is the YANG Development Kit (YDK): a Software Development Kit that provides API’s that are modeled in YANG. The main goal of YDK is to reduce the learning curve of YANG data models by expressing the model semantics in an API and abstracting protocol/encoding details. YDK is composed of a core package that defines services and providers, plus one or more module bundles that are based on YANG models. Each module bundle is generated using a bundle profile and the ydk-gen tool. YDK-Py provides Python APIs for several model bundles.”)
The Prior art of reference Bjorklund (M. Bjorklund, Ed., “Internet Engineering Task Force (IETF)”, “YANG – A Data Modeling Language for the Network Configuration Protocol (NETCONF)”, October 2010; IDS dated 12/06/2021; hereinafter “Bjorklund”) discloses:  (Bjorklund: 6.1 Lexical Tokenization; “YANG modules are parsed as a series of tokens. This section details the rules for recognizing tokens from an input stream. YANG tokenization rules are both simple and powerful. The simplicity is driven by a need to keep the parsers easy to implement, while the power is driven by the fact that modelers need to express their models in readable formats.”; 6.1.2. Tokens “A token in YANG is either a keyword, a string, a semicolon (";"), or braces ("{" or "}"). A string can be quoted or unquoted. A keyword is either one of the YANG keywords defined in this document, or a prefix identifier, followed by ":", followed by a language extension keyword. Keywords are case sensitive. See Section 6.2 for a formal definition of identifiers.” 3 Terminology; “built-in type: A YANG data type defined in the YANG language, such as uint32 or string.”; 11 YIN “A YANG module can be translated into an alternative XML-based syntax called YIN. The translated module is called a YIN module. This section describes symmetric mapping rules between the two formats. The YANG and YIN formats contain equivalent information using different notations. The YIN notation enables developers to represent YANG data models in XML and therefore use the rich set of XML-based tools for data filtering and validation, automated generation of code and documentation, and other tasks. Tools like XSLT or XML validators can be utilized. The mapping between YANG and YIN does not modify the information content of the model.” 6.2.1. Identifiers and Their Namespaces; “Each identifier is valid in a namespace that depends on the type of the YANG item being defined. All identifiers defined in a namespace MUST be unique. All module and submodule names share the same global module identifier namespace. All extension names defined in a module and its submodules share the same extension identifier namespace. All feature names defined in a module and its submodules share the same feature identifier namespace. All identity names defined in a module and its submodules share the same identity identifier namespace.”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN W CRABB/Primary Examiner, Art Unit 2148